Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to Remarks filed on 0/18/2022.
Claims 1-20 are pending in this Office Action. Claims 1, 11 and 20 are independent claims.
Priority
Applicant’s claim for the benefit of a prior-filed application 16600156, filed 10/11/2019 ,now U.S. Patent #11086947, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 10, 16 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over
Wilson et al.: "AUDIENCE TARGETING WITH UNIVERSAL PROFILE SYNCHRONIZATION", (U.S. Application Publication US 20050165643 A1, DATE PUBLISHED 2005-07-28 and DATE FILED 2004-12-17, hereafter " Wilson”), in view of
Shah et al.: "METHODS AND APPARATUS TO DEDUPLICATE AUDIENCES ACROSS MEDIA PLATFORMS", (U.S. Application Publication US 20220207543 A1, DATE PUBLISHED 2022-06-30 and DATE FILED 2021-12-29, hereafter "Shah”).
As per claim 1, Wilson teaches a system, comprising:
a processor (See [0117], a computer system containing a processor and memory) configured to:
obtain user identifiers (IDs) of audience members associated with a first group of audience members from a platform server (See [0102], accessing the information stored in the data warehouse and maintains segment definitions, such as seeking audience segments. A given segment is calculated by determining which audience members have the attribute for the given segment and the association of audience member identifiers to attributes and hierarchical logical tree based segment architecture accommodate very efficient calculation (and recalculation) of segments.); and
determine a first set of representations associated with the first group of audience members based at least in part on the user IDs (See [0045] and [0082], the extractor may determine the domain cookies that are stored on the audience member's computer. Because these domain cookies include the unique identifier that identifies the particular audience member, the extractor may use these cookies to modify the profile data for a particular audience member to reflect that the audience member visited the website pages associated with the cookies. By combining the profile data obtained from the offline databases with the profile data updates that occur as a result of the audience member visiting website pages, a complete set of profile data may be collected for an audience member, reflecting both offline and online behavior and characteristics for the audience member; and the segment manager 830 accommodates the definition and management of segments corresponding to audience members based upon characteristic and behavioral information. Here the profile reads on the representations associated with the first group of audience members based at least in part on the user IDs).
Wilson does not explicitly teach wherein the first set of representations is usable to estimate a first number of unique audience members within the first group of audience members.
However, as an analogous art on audience management, Shah teaches wherein the first set of representations is usable to estimate a first number of unique audience members within the first group of audience members (See Shah: Abstract, accurate estimates of audience demographics enable advertisers to target advertisements to certain types and sizes of audiences. Here the audience demographics reads on the audience profiles and audience type teaches audience group).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Shah's teaching with Wilson reference because Shah is dedicated to media monitoring, and, deduplicating audiences across media platforms, Wilson is dedicated to audience targeting and matching an audience with deliverable content such as advertising, and the combined teaching would have enabled Wilson to deduplicating duplicated audience for more accurately targeting and matching an audience to deliver media content to the targeted and matched audience.
 Wilson and Shah further teaches the following:
receive a search query for a second number of unique audience members across at least the first group of audience members and a second group of audience members (See Wilson: [0052], searching the profile data to determine the audience members that qualify for the audience segment);
obtain, from storage, the first set of representations corresponding to the first group of audience members and a second set of representations corresponding to the second group of audience members (See Shah: Fig. 9C and [0085], TV-Only and Other than TV-Only reads on the first and the second groups of audience of the weighted audience), 
wherein both the first set of representations and the second set of representations were determined and stored prior to the receipt of the search query (See Shah: Fig. 9C and [0084]-[0085], TV-Only and Other than TV-Only reads on the first and the second groups of audience of the weighted audience. The weighted audience data concatenates television respondent-level data with database proprietor respondent level data that teaches the stored database data being retrieved);
obtain a merged set of representations based at least in part on merging a first subset of the first set of representations corresponding to the first group of audience members and a second subset of the second set of representations corresponding to the second group of audience members (See Shah: Fig. 9C and [0084]-[0085], TV-Only and Other than TV-Only reads on the first and the second groups of audience of the weighted audience. The weighted audience teaches the merged groups of audience); and
determine the second number of unique audience members across the at least the first group of audience members and the second group of audience members based at least in part on the merged set of representations (See Shah: Fig. 9C, [0084]-[0085] and [0027], A deduplicated or unique audience member is one that is counted only once as part of an audience size. TV-Only and Other than TV-Only reads on the first and the second groups of audience of the weighted audience. The weighted audience teaches the merged groups of audience); and
a memory coupled to the processor and configured to provide instructions to the processor (See Shah: Page 22, claim 13, A non-transitory computer readable medium comprising instructions which, when executed, cause one or more processors to perform operations).

As per claim 11, the claim recites a method comprising steps being performed by the processor as configured and recited in claim 1 and as rejected above under 35 U.S.C. §103 as being unpatentable over Wilson in view of Shah.
Therefore, claim 11 is rejected along the same rationale that rejected claim 1.


As per claim 20, the claim recites a computer program product embodied in a non-transitory computer
readable medium and comprising computer instructions (See Shah: Page 22, claim 13, A non-transitory computer readable medium comprising instructions which, when executed, cause one or more processors to perform operations) for performing the operations as recited in claim 1 above and as rejected under 35 U.S.C. § 103 as being unpatentable over Wilson in view of Shah.
Therefore, claim 20 is rejected along the same rationale that rejected claim 1.

As per claim 6, Wilson in view of Shah teaches the system of claim 1, wherein the processor is further configured to:
determine a duplicate value within the merged set of representations (See Shah: [0057], the observed audience duplication rates to be adjusted according to the information provided by the TV reach and/or DAM reach, resulting in a deduplicated audience total(s) that reflect(s) both observed duplication from the match panel as well as the panel and/or DAM-based reach totals.); and
discard the duplicate value from the merged set of representations (See Shah: [0057], the observed audience duplication rates to be adjusted according to the information provided by the TV reach and/or DAM reach, resulting in a deduplicated audience total(s) that reflect(s) both observed duplication from the match panel as well as the panel and/or DAM-based reach totals).

As per claim 16, Wilson in view of Shah teaches the method of claim 11, further comprising:
determining a duplicate value within the merged set of representations (See Shah: [0057], the observed audience duplication rates to be adjusted according to the information provided by the TV reach and/or DAM reach, resulting in a deduplicated audience total(s) that reflect(s) both observed duplication from the match panel as well as the panel and/or DAM-based reach totals); and
discarding the duplicate value from the merged set of representations (See Shah: [0057], the observed audience duplication rates to be adjusted according to the information provided by the TV reach and/or DAM reach, resulting in a deduplicated audience total(s) that reflect(s) both observed duplication from the match panel as well as the panel and/or DAM-based reach totals).

Claims 2, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Shah, as applied to claims 1, 6, 10, 16 and 20 above and further in view of
Semba; Satoshi: "FINGERPRINT AUTHENTICATION SERVER, CLIENT COMPUTER AND FINGERPRINT AUTHENTICATION METHOD" (U.S. Patent Application Publication US 20120030743 Al, DATE PUBLISHED 2012-02-12 and DATE FILED 2011-10-05 hereafter "Semba").

As per claim 2, Wilson in view of Shah does not explicitly teach the system of claim 1, wherein to determine the first set of representations associated with the first group of audience members based at least in part on the user IDs comprises to: generate hash values based at least in part on the user IDs.
However, Semba teaches the method of claim 11, wherein determining the first set of representations
associated with the first group of audience members based at least in part on the user IDs comprises: generating hash values based at least in part on the user IDs (See [0069], storing the calculated hash value of the user ID as a user ID hash value. A hash value on user ID calculated is the hash value created).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Semba's teaching with Wilson in view of Shah reference, because Semba is dedicated to using hash tables for registering and authenticating user IDs and fingerprints, Shah is dedicated to media monitoring, and, deduplicating audiences across media platforms, Wilson is dedicated to audience targeting and matching an audience with deliverable content such as advertising, and a combined teaching of using Semba's teaching on using, sorting and storing hash user ID values would have enabled Wilson in view of Shah to efficiently utilization of messages or user information via implementation of hashes message or user IDs.
Wilson in view of Shah and further in view of Semba further teaches:
sorting the hash values (See Semba: [0050], the records in the hash value table 121 are sorted according to the user ID hash values. The sorting is performed to make the search in the hash value table 121 easy); and 
including a predetermined number of the sorted hash values as the first set of representations associated with the first group of audience members (See Semba: [0157], the user ID hash value corresponds to a predetermined number of bytes (two byte, for example) of the user ID hash value in the hash value table 121. A predetermined byte size for hash values teaches a predetermined number of the sorted hash values in hash table records, a set of representations of user ID values).
 
As per claim 12, the claim recites a method comprising steps being performed by the processor as configured and recited in claim 2 and as rejected above under 35 U.S.C. §103 as being unpatentable over Wilson in view of Shah.
Therefore, claim 12 is rejected along the same rationale that rejected claim 2.

As per claim 21, Wilson in view of Shah and further in view of Semba teaches the system of claim 1, wherein the first set of representations comprises up to a predetermined number of hash values selected from hash values that were determined based on the user IDs of audience members associated with the first group of audience members (See Semba: [0157] and [0163], the user ID hash value corresponds to a predetermined number of bytes (two byte, for example) of the user ID hash value in the hash value table 121. A predetermined byte size for hash values teaches a predetermined number of the sorted hash values in hash table records, a set of representations of user ID values, the search in the index table 122 and the hash value table 121 is performed using the user ID hash value transmitted from the client computer 2. After the search is completed, the comparison process of the registered minutiae data hash value is performed).

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over
Wilson in view of Shah, as applied to claims 11, 16, 1, 6 and 20 above and further in view of Semba, as applied to claims 2, 12 and 21 above, and further in view of
Forman et al.: "DETECTING DUPLICATIVE HIERARCHICAL SETS OF FILES" (U.S. Patent Application Publication US 20100114842 Al, DATE PUBLISHED 2010-05-06 and DATE FILED 2008-10-24 hereafter "Forman").

As per claim 13, Wilson in view of Shah and Semba teaches the method of claim 12, further comprising:
determining that a new user ID of a new audience member has been added to the first group of audience members (See Semba: Fig. 8C, steps 219-220 and [0104]-[0110], there is no corresponding user ID in the user data and the corresponding user ID is not stored in the user data 234 of the client computer, then "ADD USER ID USED THIS TIME AND REGISTERED FINGERPRINT DATA TRANSMITTED FROM FINGERPRINT AUTHENTICATION SERVER IN USER DATA". At Fig. 8A, step 201-204, and [0092]-[0095], acquiring the user ID when the user ID is input and determining if acquired user ID being included in user data of plural users by checking against all the user data);
generating a new hash value based on the new user ID (See Semba: [0068], calculating the hash value of the retrieved user ID and the hash value of the retrieved registered fingerprint data, respectively, using the hash function such as SHA-2, etc.); and
comparing the new hash value against the sorted hash values in the first set of representations associated with the first group of audience members (See Semba: [0163], the search in the index table 122 and the hash value table 121 is performed using the user ID hash value transmitted from the client computer 2. After the search is completed, the comparison process of the registered minutiae data hash value is performed.).
Wilson in view of Shah and further in view of Semba does not explicitly teach determining that the new hash value is not smaller than a largest of the sorted hash values.
On the other hand, as an analogous art on data de-duplication, Forman endeavors hash value application and teaches determining that the new hash value is not smaller than a largest of the sorted hash values (See [0028], if there are less than n files in the directory, then the number of hashes selected would be less than n hashes. A convenient way to keep track of the selected n hashes is to use a known-manner heap structure of size n. The heap is initially empty, and as hashes are generated, the hashes are maintained so as to make it easy to remove the minimum element. Once the heap has become full, then a new hash would be added to the heap and the minimum element removed, thus maintaining the n largest hash values. (Similarly, a max-heap can be used for an alternate embodiment that tracks then minimum hashes)).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Forman's teaching with Wilson in view of Shah and Semba reference because, Forman is dedicated to detecting and deleting duplicative hierarchically arranged sets of files in a storage system, Semba is dedicated to using hash tables for registering and authenticating user IDs and fingerprints, Shah is dedicated to media monitoring, and, deduplicating audiences across media platforms, Wilson is dedicated to audience targeting and matching an audience with deliverable content such as advertising,  and applying of Forman's teaching of max-heap and min-heap would have enabled Wilson in view of Shah and further in view of Semba to keeping track of the selected hashes by using a known-manner heap structure of a predetermine size.
Wilson in view of Shah, and further in view of Semba and Forman further teaches:
in response to the determination that the new hash value is not smaller than the largest of the sorted hash values, discarding the new hash value without updating the first set of representations (See Forman: [0028], if there are less than n files in the directory, then the number of hashes selected would be less than n hashes. A convenient way to keep track of the selected n hashes is to use a known-manner heap structure of size n. The heap is initially empty, and as hashes are generated, the hashes are maintained so as to make it easy to remove the minimum element. Once the heap has become full, then a new hash would be added to the heap and the minimum element removed, thus maintaining the n largest hash values. (Similarly, a max-heap can be used for an alternate embodiment  that tracks then minimum hashes)).

As per claim 14, Wilson in view of Shah, and further in view of Semba and Forman teaches the method of claim 12, further comprising:
determining that a new user ID of a new audience member has been added to the first group of audience members (See Semba: Fig. 11 and [0151], after the user data database 134 is generated, generate of the hash value table 121 and the index table. Further, the hash value table 121 and the index table 122 need to be generated again when the user data is added or deleted);
generating a new hash value based on the new user ID (See Semba: Fig. 11 and [0151], after the user data database 134 is generated, generate of the hash value table);
comparing the new hash value against the sorted hash values in the first set of representations associated with the first group of audience members (See Semba: Figs. 11, 13, [0156] and [0196], if all the user data has been processed (Yes in step s135), the calculation device 11 sorts the data in the hash value table 121 in ascending order based on the user ID hash values (step s136}; and the calculation device 11 performs the search in the user data database 134 based on the user ID);
determining that the new hash value is smaller than a largest of the sorted hash values (See Forman: [0028], if there are less than n files in the directory, then the number of hashes selected would be less than n hashes. A convenient way to keep track of the selected n hashes is to use a known-manner heap structure of size n. The heap is initially empty, and as hashes are generated, the hashes are maintained so as to make it easy to remove the minimum element. Once the heap has become full, then a new hash would be added to the heap and the minimum element removed, thus maintaining the n largest hash values. (Similarly, a max-heap can be used for an alternate embodiment that tracks then minimum hashes)); and
in response to the determination that the new hash value is smaller than the largest of the sorted hash values:
inserting the new hash value into the first set of representations (See Forman: [0028], if there are less  than n files in the directory, then the number of hashes selected would be less than n hashes. A convenient way to keep track of the selected n hashes is to use a known-manner heap structure of size n. The heap is initially empty, and as hashes are generated, the hashes are maintained so as to make it easy to remove the minimum element. Once the heap has become full, then a new hash would be added to the heap and the minimum element removed, thus maintaining the n largest hash values. (Similarly, a max-heap can be used for an alternate embodiment that tracks then minimum hashes)); and
discarding the largest of the sorted hash values from the first set of representations (See Forman: [0028], if there are less than n files in the directory, then the number of hashes selected would be less than n hashes. A convenient way to keep track of the selected n hashes is to use a known-manner heap structure of size n. The heap is initially empty, and as hashes are generated, the hashes are maintained so as to make it easy to remove the minimum element. Once the heap has become full, then a new hash would be added to the heap and the minimum element removed, thus maintaining the n largest hash values. (Similarly, a max-heap can be used for an alternate embodiment that tracks then minimum hashes)).

As per claims 3 and 4, the claims recite a system, comprising: a processor configured (See a processor (See Wilson: [0117], a computer system containing a processor and memory) configured) to perform the steps of the methods as recited in claims 3 and 4, respectively, above and as rejected under 35 U.S.C. § 103 as being unpatentable over Wilson in view of Shah, and further in view of Semba and Forman.
Therefore, claims 3 and 4 are rejected along the same rationale that rejected claims 13 and 14, respectively.

Claims 15, 19, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over
Wilson in view of Shah, as applied to claims 11, 16, 1, 6 and 20 above and further in view 
Forman et al.: "DETECTING DUPLICATIVE HIERARCHICAL SETS OF FILES" (U.S. Patent Application Publication US 20100114842 Al, DATE PUBLISHED 2010-05-06 and DATE FILED 2008-10-24 hereafter "Forman").

As per claim 15, Wilson in view of Shah does not explicitly teach the method of claim 11, wherein obtaining the merged set of representations based at least in part on merging the first subset of the first set of representations corresponding to the first group of audience members and the second subset of the second set of representations corresponding to the second group of audience members comprises: determining a respective maximum value from each of at least the first set of representations and the second set of representations.
However, Forman teaches the method of claim 11, wherein obtaining the merged set of representations based at least in part on merging the first subset of the first set of representations corresponding to the first group of audience members and the second subset of the second set of representations corresponding to the second group of audience members comprises:
determining a respective maximum value from each of at least the first set of representations and the second set of representations (See [0028], if there are less than n files in the directory, then the number of hashes selected would be less than n hashes. A convenient way to keep track of the selected n hashes is to use a known-manner heap structure of size n. The heap is initially empty, and as hashes are generated, the hashes are maintained so as to make it easy to remove the minimum element. Once the heap has become full, then a new hash would be added to the heap and the minimum element removed, thus maintaining the n largest hash values. (Similarly, a max-heap can be used for an alternate embodiment that tracks the n minimum hashes)).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Forman's teaching with Wilson in view of Shah reference because, Forman is dedicated to detecting and deleting duplicative hierarchically arranged sets of files in a storage system, Shah is dedicated to media monitoring, and, deduplicating audiences across media platforms, Wilson is dedicated to audience targeting and matching an audience with deliverable content such as advertising,  and applying of Forman's teaching of max-heap and min-heap would have enabled Wilson in view of Shah to keeping track of the selected hashes by using a known-manner heap structure of a predetermine size.
Wilson in view of Shah, and further in view Forman further teaches:
determining a minimum value from the respective maximum values as a selected value (See Forman: [0028], if there are less than n files in the directory, then the number of hashes selected would be less than n hashes. A convenient way to keep track of the selected n hashes is to use a known-manner heap structure of size n. The heap is initially empty, and as hashes are generated, the hashes are maintained so as to make it easy to remove the minimum element. Once the heap has become full, then a new hash would be added to the heap and the minimum element removed, thus maintaining the n largest hash values. (Similarly, a max-heap can be used for an alternate embodiment that tracks then minimum hashes));
selecting the first subset from the first set of representations as representations that are smaller than or equal to the selected value (See Forman: [0028], if there are less than n files in the directory, then the number of hashes selected would be less than n hashes. A convenient way to keep track of the selected n hashes is to use a known-manner heap structure of size n. The heap is initially empty, and as hashes are generated, the hashes are maintained so as to make it easy to remove the minimum element. Once the heap has become full, then a new hash would be added to the heap and the minimum element removed, thus maintaining the n largest hash values. (Similarly, a max-heap can be used for an alternate embodiment that tracks then minimum hashes)); and 
selecting the second subset from the second set of representations as representations that are smaller than or equal to the selected value (See Forman: [0028], if there are less than n files in the directory, then the number of hashes selected would be less than n hashes. A convenient way to keep track of the selected n hashes is to use a known-manner heap structure of size n. The heap is initially empty, and as hashes are generated, the hashes are maintained so as to make it easy to remove the minimum element. Once the heap has become full, then a new hash would be added to the heap and the minimum element removed, thus maintaining the n largest hash values. (Similarly, a max-heap can be used for an alternate embodiment that tracks then minimum hashes)).

As per claim 19, Wilson in view of Shah, and further in view Forman further teaches the method of claim 11, wherein determining the number of unique audience members across the first group of audience members and the second group of audience members based at least in part on the merged set of representations is determined based at least in part on a maximum representation from the merged set of representations and a number of representations in the merged set of representations (See Forman: [0028], if there are less than n files in the directory, then the number of hashes selected would be less than n hashes. A convenient way to keep track of the selected n hashes is to use a known manner heap structure of size n. The heap is initially empty, and as hashes are generated, the hashes are maintained so as to make it easy to remove the minimum element. Once the heap has become full, then a new hash would be added to the heap and the minimum element removed, thus maintaining the n largest hash values. (Similarly, a max-heap can be used for an alternate embodiment that tracks the n minimum hashes)).

As per claims 5 and 9, the claims recite a system, comprising: a processor configured (See a processor (See Wilson: [0117], a computer system containing a processor and memory) configured) to perform the steps of the methods as recited in claims 15 and 19, respectively, above and as rejected under 35 U.S.C. § 103 as being unpatentable over Wilson in view of Shah, and further in view of Forman.
Therefore, claims 5 and 9 are rejected along the same rationale that rejected claims 15 and 19, respectively.

Claims 17-18 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over  
Wilson in view of Shah, as applied to claims 11, 16, 1, 6 and 20 above and further in view of 
Dasdan et al.: "METHODS AND APPARATUS FOR IDENTIFYING UNIQUE USERS FOR ON-LINE ADVERTISING", (U.S. Application Publication US 20160117736 Al, DATE PUBLISHED 04-28-2016 AND DATE FILED 10-27-2014, hereafter "Dasdan") ..
As per claim 17, Wilson in view of Shah does not explicitly teach the method of claim 11, wherein determining the number of unique audience members across the at least the first group of audience members and the second group of audience members based at least in part on the merged set of representations comprises: determining a respective distance between each pair of adjacent representations within the merged set of representations.
However Dasdan teaches determining a respective distance between each pair of adjacent representations within the merged set of representations (See [0098], The hash values for each initial group can be used to determine a distance between the corresponding data points of pairs of initial groups.).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Dasdan 's teaching with Wilson in view of Shah reference because, Dasdan is dedicated to tracking user behavior of a target audience, Shah is dedicated to media monitoring, and, deduplicating audiences across media platforms, Wilson is dedicated to audience targeting and matching an audience with deliverable content such as advertising, and the combined teaching would have enabled Wilson in view of Shah to monitor user access to Internet resources such as web pages, advertisements and/or other content that has evolved significantly over the years.
Wilson in view of Shah and further in view of Dasdan further teaches:
determining an average distance based on the respective distances (See Dasdan: [0099], distance between two groups may be defined as the average distance between group data sets, distance between average or most representative attribute data set (e.g., centroid or medoid), etc.); and
determining the number of unique audience members across the first group of audience members and the second group of audience members as a function of the average distance (See Dasdan: [0099], distance between two groups may be defined as the distance between two closest attribute sets of the two groups (single link}, the farthest two attribute sets of the two groups (complete link}, average distance between group data sets, distance between average or most representative attribute data set (e.g., centroid or medoid}, etc.)).

As per claim 18, Wilson in view of Shah and further in view of Dasdan further teaches the method of claim 17, wherein the number of unique audience members across the first group of audience members and the second group of audience members is determined as a quotient of one divided by the average distance (See Dasdan: [0099], distance between two groups may be defined as the average distance between group data sets, distance between average or most representative attribute data set (e.g., centroid or medoid), etc.)).

As per claims 7-8, the claims recite a system, comprising: a processor configured (See Wilson: [0117], a computer system containing a processor and memory) configured) to perform the steps of the methods as recited in claims 17-18, respectively, above and as rejected  under 35 U.S.C. § 103 as being unpatentable over Wilson in view of Shah and further in view of Dasdan.
Therefore, claims 7-8 are rejected along the same rationale that rejected claims 17-18, respectively.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over
Wilson in view of Shah, as applied to claims 11, 16, 1, 6 and 20 above and further in view 
Morovati et al.: "METHODS AND APPARATUS TO GENERATE CORRECTED ONLINE AUDIENCE MEASUREMENT DATA", (U.S. Application Publication US 20170004526 Al, filed December 30, 2015 and published January 5, 2017, hereafter "Morovati").

As per claim 10, Wilson in view of Shah does not explicitly teach the system of claim 1, wherein the processor is further configured to determine a plurality of matching documents based at least in part on the search query, wherein the plurality of matching documents corresponds to respective ones of the first group of audience members and the second group of audience member.
However, Morovati teaches the system of claim 1, wherein the processor is further configured to determine a plurality of matching documents based at least in part on the search query, wherein the plurality of matching documents corresponds to respective ones of the first group of audience members and the second group of audience members (See [0074], the DP 116 may attribute first ones of the aggregated data files to a first brand, or a first network affiliate (e.g., the American Broadcast Company (ABC}}, second ones of the aggregated).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Morovati's teaching with Wilson in view of Shah reference because, Morovati is dedicated to generating corrected online audience measurement data, Shah is dedicated to media monitoring, and, deduplicating audiences across media platforms, Wilson is dedicated to audience targeting and matching an audience with deliverable content such as advertising, and the combined teaching would have enabled Wilson in view of Shah to use Morovati's on-line detailed audience measurement information to perform monitoring user access to internet directly, instead of monitoring through logs.
Wilson in view of Shah and further in view of Morovati further teaches:
wherein the first set of representations and the second set of representations are stored in respective ones of the plurality of matching documents (See Morovati: [0074], the DP 116 may attribute first ones of the aggregated data files to a first brand, or a first network affiliate (e.g., the American Broadcast Company (ABC)), second ones of the aggregated data files to a second brand, or a second network affiliate (e.g., the FOX Broadcasting Company), etc.).

Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114.  The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
November 28, 2022